Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species “electrical material” (presumed to mean “electrical electronic material”), claims 1-5, 11, and 13-18 in the reply filed on 2/17/2022 is acknowledged.
Claims 6-10, 12, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.
Specification
The disclosure is objected to because of the following informalities: Table 1 of Page 22 is illegible.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates the allylamine (co)polymer contains sulfuric acid groups in the structure thereof, but also indicates the proportion of sulfuric acid groups is 20,000 ppm or less, which encompasses 0 ppm. The specification at ¶ 8-9 appears to also indicate allylamine homopolymers that do not have other constituent units is within the scope of the claims, which also suggests 0 ppm of sulfuric acid groups. See also ¶ 15 of the specification where there is “no particular lower limit” with respect to sulfuric acid groups. Accordingly, the scope of the claim is unclear since it is uncertain as to whether the presence of sulfuric acid groups is being required or not. This issue can be resolved by specifying a lower limit of sulfuric acid groups (see for instance 10 ppm at ¶ 15 of the specification). 
As claims 2-5, 11, and 13-18 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 11 recites “an electrical electronic material”. It is unclear what an “electrical electronic material” is. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan (U.S. Pat. No. 6,096,824).
Regarding Claims 1 and 2, Phan teaches an embodiment in Example 6 where 1.5 parts per weight of allylamine salt reactive surfactant is polymerized with monomers in the presence of 0.52 pbw of sodium persulfate and roughly 103 pbw of monomers (Col. 10, Lines 38-51; Col. 9, Lines 8-47), which is equivalent to roughly 4,976 ppm of sodium persulfate used. The specification indicates sulfuric acid groups are introduced when a peroxide-based radical initiator such as sodium persulfuric acid is used (¶ 12). Since Phan polymerizes with the same initiator and the content of persulfate is already within the claimed ppm range, the polymer of Phan is seen to necessarily possess sulfuric acid groups within the structure thereof within the quantities claimed in the absence of evidence to the contrary. 
Regarding Claims 4 and 14, the specification indicates limiting the sulfuric acid group content within allylamine copolymers yields the absorbance characteristic claimed (¶ 19). Since Phan describes allylamine copolymers with the same sulfuric acid group characteristics, such features are seen to necessarily be present in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Pat. No. 7,209,039) in view of Phan (U.S. Pat. No. 6,096,824). 
Regarding Claim 11, Krebs teaches decorative laminates comprising RFID antenna (Abstract; Figure 1) construed as an electric/electronic device. Krebs differs from the subject matter claimed in that allylamine (co)polymer is not described. Phan teaches compositions containing allylamine moieities suitable for the production of decorative laminates (Abstract; Col. 1, Lines 14-33). Phan teaches the polymers procure an excellent balance of toughness, water-resistance, wet strength, fold, edge tear, and delamination resistance (Col. 12, Lines 7-11). It would have been obvious to one of ordinary skill in the art to utilize the polymers of Phan within the decorative laminates of Krebs because doing so would procure an excellent balance of toughness, water-resistance, wet strength, fold, edge tear, and delamination resistance in accordance with the teachings of Phan. 
Claims 1-5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Pat. No. 6,787,587). 
Regarding Claims 1 and 2, Kato teaches low-molecular weight allylamine polymer (Abstract) and describes examples where polymer is created from allylamine and ammonium persulfate initiator (Col. 11, Line 58 to Col. 12, Line 67). To the extent that the particular embodiment of Kato differs from the subject matter claimed by the content of residual sulfuric acid groups, Kato teaches the content of initiator is generally at least 1.5 wt% (Col. 5, Lines 47-55), equivalent to at least 15,000 ppm. Accordingly, Kato is seen to suggest polymers whose residual sulfuric acid content would overlap the range claimed. With respect to the range of claim 2, the polymers of Kato are subject to various purifications protocols and thus, the position is taken that the use of quantities such as 1.5 wt% of persulfate initiator would intrinsically result in sulfuric acid residue quantities within the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Regarding Claims 3 and 13, Kato teaches the weight average molecular weights spanning 250-4,000 (Abstact), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Regarding Claims 4, 14, and 15, the specification indicates limiting the sulfuric acid group content within allylamine copolymers yields the absorbance characteristic claimed (¶ 19). Since Kato describes allylamine copolymers with the same sulfuric acid group characteristics, such features are seen to necessarily be present in the absence of evidence to the contrary.
Regarding Claims 5 and 16-18, Kato teaches the creation of allylamine homopolymers (Col. 11, Line 58 to Col. 12, Line 67), which have allylamine contents of roughly 100 mol%. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Pat. No. 7,209,039) in view of Kato (U.S. Pat. No. 6,787,587). 
Regarding Claim 11, Krebs teaches decorative laminates comprising RFID antenna (Abstract; Figure 1) construed as an electric/electronic device. The antenna can be printed via inkjet (Col. 4, Line 51 to Col. 5, Line 28; Col. 10, Lines 1-28). Krebs differs from the subject matter claimed in that allylamine (co)polymer is not described. Kato teaches allylamine polymers suitable for use as water-resistance imparting agents for inkjet inks (Abstract). It would have been obvious to one of ordinary skill in the art to utilize the allylamine polymers within the inks/laminates of Krebs because doing so would impart water-resistance as taught by Kato. 
Kato teaches low-molecular weight allylamine polymer (Abstract) and describes examples where polymer is created from allylamine and ammonium persulfate initiator (Col. 11, Line 58 to Col. 12, Line 67). To the extent that the particular embodiment of Kato differs from the subject matter claimed by the content of residual sulfuric acid groups, Kato teaches the content of initiator is generally at least 1.5 wt% (Col. 5, Lines 47-55), equivalent to at least 15,000 ppm. Accordingly, Kato is seen to suggest polymers whose residual sulfuric acid content would overlap the range claimed. With respect to the range of claim 2, the polymers of Kato are subject to various purifications protocols and thus, the position is taken that the use of quantities such as 1.5 wt% of persulfate initiator would intrinsically result in sulfuric acid residue quantities within the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kato suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kato. See MPEP 2123.
Claims 1-5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JPH06-212597A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 2, Hayashi teaches an example within ¶ 26 whereby a polymer is prepared from 97.2 g of diallylamine and 130.1 g of itoconic acid in the presence of 2.28 g of ammonium persulfate (¶ 26), equivalent to roughly 9,931 ppm of persulfate. Therefore, Hayashi’s polymer is seen to intrinsically possess residual sulfuric acid groups in quantities within the range claimed in the absence of evidence to the contrary. 
The polymer differs from the subject matter claimed only by the use of allylamine instead of diallylamine. However, Hayashi teaches either allylamine or diallylamine are suitable monomers (¶ 11). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute diallylamine with allylamine and thereby predictably afford polymers suitable for papermaking in accordance with the teachings of Hayashi (¶ 3, 11). 
Regarding Claims 3 and 13, Hayashi teaches the molecular weight of the copolymers range from 1,000 to 1,000,000 (¶ 11), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hayashi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hayashi. See MPEP 2123.
Regarding Claims 4, 14, and 15, the specification indicates limiting the sulfuric acid group content within allylamine copolymers yields the absorbance characteristic claimed (¶ 19). Since Hayashi describes allylamine copolymers with the same sulfuric acid group characteristics, such features are seen to necessarily be present in the absence of evidence to the contrary.
Regarding Claims 5 and 16-18, Hayashi teaches copolymers of cationic monomer and anionic monomer whereby allylamine is a suitable cationic monomer and where the cationic monomer/anionic monomer molar ratio spans 5/1 to 1/3 (¶ 11), equivalent to 25-83.3 mol% of cationic monomer. Therefore, Hayashi is seen to suggest allylamine contents consistent with what is claimed. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (U.S. Pat. No. 7,209,039) in view of Hayashi (JPH06-212597A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Krebs teaches decorative laminates comprising RFID antenna (Abstract; Figure 1) construed as an electric/electronic device. The core material of the laminate can be treated/untrated paper (Col. 4, Lines 34-50). Krebs differs from the subject matter claimed in that allylamine (co)polymer is not described. Hayashi teaches water-soluble polymers suitable for use as sizing agent, strength enhancer, coating agent, and processing agent for paper (¶ 2). The polymers improve filler yield and paper strength (¶ 40). It would have been obvious to one of ordinary skill in the art to utilize the polymers of Hayashi within the paper cores of Krebs because doing so would provide excellent filler yields and paper strength as taught by Hayashi. 
Hayashi teaches an example within ¶ 26 whereby a polymer is prepared from 97.2 g of diallylamine and 130.1 g of itoconic acid in the presence of 2.28 g of ammonium persulfate (¶ 26), equivalent to roughly 9,931 ppm of persulfate. Therefore, Hayashi’s polymer is seen to intrinsically possess residual sulfuric acid groups in quantities within the range claimed in the absence of evidence to the contrary. 
The polymer differs from the subject matter claimed only by the use of allylamine instead of diallylamine. However, Hayashi teaches either allylamine or diallylamine are suitable monomers (¶ 11). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute diallylamine with allylamine and thereby predictably afford polymers suitable for papermaking in accordance with the teachings of Hayashi (¶ 3, 11). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764